DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 4/9/2019, 5/7/2019, and 5/10/2019 are being considered by the examiner.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  
Each claim recites “firs” in line 3 which should read -- first --.
Appropriate correction is required.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 6948406).
Regarding these claims Li teaches:
1. A clench wrench comprising:  
3a structure including a first body defining a handle (right side of 10; Fig 1) for a user to grasp (is capable of) 4and a second body defining an engaging head (left side of 10; Fig 1) for engaging with an object to 5be clenched (is capable of “clenching” object 30; Fig 1) respectively, wherein the engaging head defines an engaging 6space (12) for receiving the object engaged with and to be driven by the clench 7wrench (is capable of; clearly seen in Fig 3), wherein the engaging head has two opposite sides (top and bottom; Fig 1) with one side 8defining a front side (top) and the other side defining a back side (bottom) respectively and 9includes the engaging space extending through the front and back sides and 10defining an opening in each of the front and back sides (clearly seen in Fig 1);  
11a clenching device (20) configured for clenching the object mounted on 12the engaging head (is capable of; Fig 3), wherein the clenching device includes a resilient 13clenching member (22+24+26) having a fixed end (right side of 24; Figs 3&4) fixed to the engaging head (fixed in recess 184 which causes 24 to remain seated on the engaging head, and is always abutting outermost sidewall of 184) and a free 14end (left side of 24 + 220+26), wherein the clenching member has a clenching portion (26) at the free end, 15wherein the free end of the clenching member is bendable such that the 16clenching portion is operably movable in a first mode located at a first 17position and capable of clenching the object received by the engaging space (is capable of as seen in Fig 3 wherein 220 is bendable), 18and a second mode disposed away from the engaging space and located at a 19second position and capable of letting the object engaged in the engaging 20space of the engaging head disengage therefrom (is capable of as seen in Fig 4); and  
21a block (side walls of 182 and 184) disposed on the engaging head (when plate 16 is mounted thereto) and abutting against the 22clenching member and counteracting a force that causes the clenching portion to move from the first position to the second position (is capable of as clearly seen in structure of Figs 3&4).  
21CFP-6248~3	2. The clench wrench as claimed in claim 1, wherein the block 2abuts against the clenching portion when the clenching portion is in first and 3second modes (clearly seen in Figs 3&4 the block abuts against 26 in Figs 3 and 4).  
43. The clench wrench as claimed in claim 1, wherein the clenching 5member has a middle portion (22), which is bendable (“elastic”), located between the fixed 6end and the free end (located within 240), and wherein the block abuts against the middle portion (clearly seen in Figs 3&4 the sidewall of 182 abuts against 22).  
1511. The clench wrench as claimed in claim 1, wherein the structure 16includes a wall (16) disposed on the clenching device and secured to the engaging 17head (16), and wherein the clenching member is disposed between the wall and 18the engaging head (clearly seen in Figs 1&3).  
and movably engaged in 22the limiting protrusion in response to the operation of the clenching member (is capable of as clearly seen in Figs 3&4).  
23CFP-6248~3	14. The clench wrench as claimed in claim 1, wherein the engaging 2space is defined by an inner periphery of a ratchet wheel (14), wherein the ratchet 3wheel is rotatably engaged with the engaging head and has a center of 4rotation about an axis (clearly seen in Fig 1).  
515. The clench wrench as claimed in claim 1, wherein the clenching 6member is a thin plate that has a substantially smaller thickness than a 7thickness of the engaging head (clearly seen in Fig 1).  
816. The clench wrench as claimed in claim 1, wherein the clenching 9member has a main body (24) and includes a lever (241), which is adapted to be used as 10a handle to facilitates the operation of the clenching member (3:15-25), protruding upwardly from the main body (clearly seen in Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Meyers (US 2414967).
	Regarding this claim Li teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
2313. The clench wrench as claimed in claim 1, wherein the clenching member is a metallic member.  

	Meyers teaches that it is well known to make resilient members (2 and 3) - such as the “elastic” member 22 of Li - out of a metallic material (“spring steel”; 2:2-3 and 2:9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool to Li and provide the elastic plate be made of any know material which is suitable to be elastic, including the spring steel as taught by Meyers.  Doing so would provide a member which could carry out its intended function of being resilient, while also being made of a durable and readily available material.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if claims 6 and 9 are rewritten to overcome the Objections as stated above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Santillan, Koppenhoefer, Yang, and Su are cited as having similar function as the claimed invention, however each accomplishes the function with different structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723